UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-2180


In Re:   DONALD LYNN TAYLOR,

                Petitioner.




         On Petition for Writ of Mandamus.       (5:09-cv-00190)


Submitted:   January 19, 2010                Decided:   January 26, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Donald Lynn Taylor,   Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Donald Lynn Taylor petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2241 (2006) petition.                He seeks an order from this

court directing the district court to act.               Our review of the

proceedings in the district court reveals that there has been no

undue delay.      Accordingly, although we grant leave to proceed in

forma pauperis, we deny the mandamus petition.                We dispense with

oral   argument    because     the    facts    and   legal    contentions    are

adequately    presented   in    the    materials     before    the   court   and

argument would not aid the decisional process.

                                                               PETITION DENIED




                                        2